DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claims 4 and 19, while there is written description support for a circular first inlet cap, a circular outlet cap, a circular second inlet cap, and a circular bipolar electrode, there appears to be insufficient written description support for the full scope of the recited limitation that includes a non-circular first inlet cap, a non-circular outlet cap, a non-circular second inlet cap, and a non-circular bipolar electrode.

Claims 5-18 and 20 are rejected, because they also depend from one of the rejected claims 4 and 19. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7, 10-12, 14, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 3, 7, and 11, the material methylcyclohexane does not appear to be a polymer. It is unclear why methylcyclohexane is considered to be a polymer.

Regarding claim 10, it is unclear how a non-circular electrode can have inner and outer circumferential surfaces.

Regarding claims 12 and 14, while there is antecedent basis for the claim term "at least one bipolar CDI electrode," there does not appear to be any antecedent basis for the claim term "the bipolar CDI electrode." 

Regarding claim 17, it is unclear how a non-circular second inlet cap can have an outer circumferential surface.

Further, the meaning of the limitation “groove in the second inlet cap formed in a longitudinal direction of the module housing” is unclear, because it is unclear how a groove can have a direction.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2018/0037474 (hereinafter called Choi), in view of US pre-grant patent publication no. US 2013/0153426 (hereinafter called Sun), US pre-grant patent publication no. US 2008/0073288 (hereinafter called Fan), and Chinese patent application publication no. CN 106063008 (hereinafter called Yasuaki).

Choi discloses a circular capacitive deionization electrode 23 having a central hole, inner and outer circumferential surfaces, and active carbon layers formed on both surfaces thereof (reads on a bipolar capacitive deionization electrode) (see Fig. 2 and paragraphs 0046 and 0050). 

Choi does not disclose that the circular electrode 23 comprises a circular current collector having a nano-carbon coating layer formed on at least top and bottom surfaces of the circular current collector.

Sun teaches a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector (FIG. 2D and paragraph 0042). Sun further teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Choi by having the capacitive deionization electrode comprise a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector as taught by Sun. The person with ordinary skill in the art would have been motivated to make this modification, because Sun teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

Choi in view of Sun does not explicitly teach that a hydrophobic polymer coating layer is disposed over the inner and outer circumferential surfaces of the current collector.

Fan teaches that in an embodiment, all materials of the water purification system in contact with waste or water are non-metallic to reduce or eliminate corrosion (see paragraph 0089), thus teaching that metallic current collectors are prone to corrosion.

Yasuaki teaches that a fluorine-based polymer like polytetrafluoroethylene (PTFE) is a hydrophobic polymer that provides excellent corrosion resistance (see page 9, last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Choi in view of Sun by disposing a hydrophobic polymer coating layer over the inner and outer circumferential surfaces of the current collector. The person with ordinary skill in the art would have been motivated to make this modification, because Fan teaches that metallic current collectors are prone to corrosion in regions in contact with water (see paragraph 0089), and 
Yasuaki teaches that a fluorine-based polymer like polytetrafluoroethylene (PTFE) is a hydrophobic polymer that provides excellent corrosion resistance (see page 9, last paragraph).
  
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2011/0240474 (hereinafter called Seed), in view of US pre-grant patent publication no. US 2013/0153426 (hereinafter called Sun), US pre-grant patent publication no. US 2008/0073288 (hereinafter called Fan), and Chinese patent application publication no. CN 106063008 (hereinafter called Yasuaki).

Seed discloses a circular capacitive deionization electrode having a central hole, and inner and outer circumferential surfaces (reads on a bipolar capacitive deionization electrode) (see Fig. 2 and paragraphs 0021). 

Seed does not disclose that the circular electrode comprises a circular current collector having a nano-carbon coating layer formed on at least top and bottom surfaces of the circular current collector.

Sun teaches a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector (FIG. 2D and paragraph 0042). Sun further teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Seed by having the capacitive deionization electrode comprise a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector as taught by Sun. The person with ordinary skill in the art would have been motivated to make this modification, because Sun teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

Seed in view of Sun does not explicitly teach that a hydrophobic polymer coating layer is disposed over the inner and outer circumferential surfaces of the current collector.

Fan teaches that in an embodiment, all materials of the water purification system in contact with waste or water are non-metallic to reduce or eliminate corrosion (see paragraph 0089), thus teaching that metallic current collectors are prone to corrosion.

Yasuaki teaches that a fluorine-based polymer like polytetrafluoroethylene (PTFE) is a hydrophobic polymer that provides excellent corrosion resistance (see page 9, last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Seed in view of Sun by disposing a hydrophobic polymer coating layer over the inner and outer circumferential surfaces of the current collector. The person with ordinary skill in the art would have been motivated to make this modification, because Fan teaches that metallic current collectors are prone to corrosion in regions in contact with water (see paragraph 0089), and 
Yasuaki teaches that a fluorine-based polymer like polytetrafluoroethylene (PTFE) is a hydrophobic polymer that provides excellent corrosion resistance (see page 9, last paragraph).
  

Allowable Subject Matter

Claims 4-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 4 as a whole, including the limitation that a bipolar capacitive deionization (CDI) electrode module comprises a second inlet cap; a first terminal joined to the second inlet cap through the first inlet cap; and a second terminal joined to the outlet cap.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795